UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7634



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

HARRY T. KEELING, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-62-R, CA-96-622-R)


Submitted:   March 13, 1997                 Decided:   March 19, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Harry T. Keeling, Jr., Appellant Pro Se. Julie C. Dudley, Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting in

part and denying in part his motion under 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss on

the reasoning of the district court. United States v. Keeling, Nos.

CR-93-62-R; CA-96-622-R (W.D. Va. Oct. 11, 1996). We deny Appel-

lant's motion requesting transcripts at government expense because

the appeal does not present a substantial question. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2